        Case 6:19-cv-01064-JWB-KGG Document 68 Filed 11/27/19 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

BRUCE LEICHTY,

                   Plaintiff,

v.                                                 Case No.: 6:19-CV-01064-JWB-KGG
BETHEL COLLEGE, MENNONITE
CHURCH USA, CITY OF NORTH
NEWTON, KANSAS, HARVEY COUNTY,
LANCASTER MENNONITE HISTORICAL
SOCIETY, JOHN THIESEN, and JOEL
NOFZIGER,

                   Defendants.


                            NOTICE OF WITHDRAWAL OF COUNSEL

         Kevin E. Miller, will be leaving his employment with Lewis Brisbois Bisgaard & Smith

LLP on November 27, 2019, and will no longer be associated with the firm.

         Alan L. Rupe, of Lewis Brisbois Bisgaard & Smith LLP, will remain as counsel of record

on behalf of Defendant Mennonite Church, USA.

                                            /s/ Kevin E. Miller
                                            Kevin E. Miller, KS # 27259
                                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                                            4600 Madison Avenue, Suite 700
                                            Kansas City, MO 64112
                                            Telephone: (816) 299-4243
                                            Facsimile: (816) 299-4245
                                            kevin.miller@lewisbrisbois.com




4845-2506-9997.1                               1
        Case 6:19-cv-01064-JWB-KGG Document 68 Filed 11/27/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I hereby certify that on November 27, 2019, the above Notice of Withdrawal of Counsel

was filed with the court’s CM/ECF system which will send notice to all counsel of record and

Plaintiff who is proceeding pro se and has been authorized to receive electronic filings. This

Notice was also served upon the client by e-mail.

                                            /s/ Kevin E. Miller
                                            Kevin E. Miller




4845-2506-9997.1                               2
